 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDor require W. J. Hedrick and W. J. Marschall, Jr., d/b/a IndustrialPainters and Sand Blasters, to assign air compressor work to itsmembers rather than to the employees who are not members of thatlabor organization.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, the Respondent shall notify the Regional Direc-tor for the Sixteenth region, in writing, as to what steps the Re-spondent has taken to comply with the terms of this Decision andDetermination of Dispute.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Determination of Dispute.Maxon Construction Company, Inc. and Brotherhood of Paint-ers, Decorators and Paperhangers of America,Local Union No.437, AFL,and its agent,Edgar A. PetersonandRay Lunsford,Roy E.Stephens,Kenneth J.Weaver, William H.Kaiser, Jr.,Omer F. Waldrop,Charles R. Scruggs, Charles O. White, RoyE. Bates, Tom A. Holt, Calvin L. Gaskey and Frank L.Weaver.Cases Nos. 10-CA-1905, 10-CA-1932, 10-CB-185, and 10-CB-207.April 25,1955DECISION AND ORDEROn September 21, 1954, Trial Examiner Herbert Silberman issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had not engaged in any unfair labor practicesand recommending that the complaint be dismissed, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief, and the Respondent Company and the RespondentUnion each filed a reply brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Order.112 NLRB No. 62. MAXON CONSTRUCTION COMPANY, INC.445INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by various individuals, the General Counsel of the NationalLabor Relations Board 1 by the Regional Director for the Tenth Region (Atlanta,Georgia), on April 30, 1954, issued an order consolidating the above-numbered cases,a complaint in the consolidated cases alleging that the Respondents above-named hadengaged in and were engaging in unfair labor practices affecting commerce within themeaning of the National Labor Relations Act, as amended, 61 Star. 136, herein calledthe Act, and a notice of hearing thereon.Copies of the charges, the complaint, theorder consolidating the cases, and the notice of hearing were duly served upon theparties.Answers to the complaint were filed on behalf of the named Respondentsdenying the commission of the alleged unfair labor practices.The Respondents,Brotherhood of Painters, Decorators and Paperhangers of America, Local Union No.437, AFL, herein called the Union, and its agent, Edgar A. Peterson, filed a motion,dated May 13, 1954, to dismiss Cases Nos. 10-CA-1931, 10-CA-1932, and 10-CB-207.The motion was denied by an order issued by the Trial Examiner on May 21,1954.Thereafter, the said Regional Director issued an order, dated June 4, 1954,and a supplemental order, dated June 7, 1954, severing from the consolidated com-plaint and indefinitely postponing the trial of Cases Nos. 10-CA-1904, 10-CA-1931,10-CB-184, and that portion of Case No. 10-CB-207 which relates to Rust Engineer-ing Company.On June 4, 1954, the said Regional Director also issued an orderamending the consolidated complaint by striking certain paragraphs therefrom.Theamendment of the complaint likewise amended the caption thereof by striking there-from Rust Engineering Company as a party respondent and Warren G. Arp as acharging party and Cases Nos. 10-CA-1904, 10-CA-1931, and 10-CB-184. The cap-tion as amended by the Regional Director's order of June 4, 1954, is used herein-above.Pursuant to notice, a hearing was held at Knoxville, Tennessee, and at Oak Ridge,Tennessee, from June 7 to 15, 1954, before Herbert Silberman, the duly designatedTrial Examiner.All parties were represented at the hearing by counsel, and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence pertinent to the issues.A motion to dismiss the remainingportions of Case No. 10-CB-207 made by the Union and Peterson at the openingof the hearing was denied.Decision was reserved on motions to dismiss the com-plaint made on behalf of all Respondents at the close of the General Counsel's case-in-chief and renewed at the close of the entire case.These motions are disposed of inaccordance with the findings of fact and conclusions of law made below. The GeneralCounsel'smotionat the close of the entire case to conform the pleadings to the proofwas granted.The parties waived the opportunity afforded them to engage in oralargument at the hearing.Briefs were duly filed with the Trial Examiner by theGeneral Counsel and counsel for the respective Respondents which have been care-fully considered.The IssuesThe amended complaint herein alleges that the Respondent, Maxon ConstructionCompany, Inc., has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (3) of the Act, and that the Respondents Unionand Peterson have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (b) (1) (A) and (2) of the Act. The issues framed by thepleadings, in brief, are as follows:1.Whether during the times material herein the Respondent Company and theRespondent Union have maintained and given effect to an understanding and practiceunder which the Company employs for painting work in connection with its opera-tions at Oak Ridge, Tennessee, only members of the Union who are referred to itby the Union, and whether the Company has required and is requiring, as a conditionprecedent to employment, that all applicants for employment as painters obtainapproval and clearance from the Union.2.Whether the Respondents Union and Peterson caused the Respondent Maxonand the Respondent Maxon did discriminatorily discharge Ray V. Lunsford, CalvinL.Gaskey, Roy E. Stephens, Charles O. White, Kenneth J. Weaver, Charles R.Scruggs, Roy E. Bates, William H. Kaiser, Jr., and Omer F. Waldrop, on September22, 1953, because the said employees on September 11, 1953, signed a petition pre-0' The General Counsel and his representative at the hearing are referred to herein asthe General Counsel. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDferring charges within the Union against Edgar A. Peterson for neglect and improperperformance of his duties as business agent.3.Whether the Respondents further discriminated against the aforenamed em-ployees by reason of the failure of Maxon to reemploy them after September 22, 1953.4.Whether on January 4, 1954, the Respondent Company refused to employ TomA. Holt because he had not received from the Respondent Union referral,approval, orclearance for employment by the Company.Upon the entire record in the case,and from my observation of the demeanorof the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMaxon Construction Company, Inc., is an Ohio corporation with its principaloffice and place of business at Dayton,Ohio. It is engaged in general constructionwork throughout the United States.During all times material herein,the Com-pany has been engaged in construction work at Oak Ridge,Tennessee,under a cost-plus-fixed-fee prime contract with the Atomic Energy Commission.The value ofthe Company's services under this contract exceeds $200,000,000.Maxon, in thecourse and conduct of its operation at Oak Ridge, annually acquires for the accountof the Atomic Energy Commission through the use of Government funds materialsand supplies which originate outside the State of Tennessee valued in excess of$1,000,000 2The Respondent Company admits that it is engaged in commercewithin the meaning of the Act.If.THE LABOR ORGANIZATION INVOLVEDBrotherhood of Painters,Decorators and Paperhangers of America,Local UnionNo. 437, AFL,isa labor organization within the meaning of Section 2(5) of theAct.111.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of events1.BackgroundSince 1949, Maxon has been engaged in construction work at the atomic energyinstallation in Oak Ridge,Tennessee.Overall direction and control of the installa-tion has been exercised by the Atomic Energy Commission since shortly after theconclusion of World War II when the commission relieved the Army Corps of Engi-neers of its responsibilities over the project.An important problem the latter agencyhad to overcome when construction of the installation was begun in the late fall of1942 was recruitment of labor.The communities surrounding Oak Ridge, whichinclude Knoxville, from which labor for the installation normally would have beenobtained were unable to furnish more than a fraction of the required number of em-ployees.Workmen therefore had to be recruited from other sections of the country.Substantial assistance in obtaining volunteers was furnished by various labor organi-zations which appealed to their membership throughout the United States to come toOak Ridge and help build the project.As a result of this appeal most of the Newarrivals in the area were affiliated with one or another of the various labor organiza-tions and the effect of this large influx of union workmen into the area was to swellthe membership of the craft locals in the vicinity of KnoxvilleFor instance, mem-bership in the Knoxville chapter of the Plumbers Union grew from less than 250 in1953 to about 2,000 in 1954.Although no testimony was offered at the hearing con-cerning the growth of the Knoxville local of the Painters Union, which is a Respond-ent in this proceeding,Hugh Nicely,a painting contractor and president of theKnoxville chapter of the Painting and Decorating Contractors of America testifiedthat only a very small percentage of the qualified painters in the area do not belongto the Union.C F. Yarnell, who has been a painting contractor in Knoxville forabout 30 years,likewse testified that most of the qualified painters in the area aremembers of the Union.In March 1949,before it had begun hiring labor locally, Maxon advised the Knox-ville chapter of the Association of General Contractors that the Company would makeevery possible effort to conduct its labor relations so as not to disturb local economicconditions and would observe all area practices provided they do not discriminateagainstMaxon.The Company also made known its labor relations policy to the2Stipulation of the pasties submitted to the Trial Examiner after the close of the hearing. MAXON CONSTRUCTION COMPANY, INC.447various labor organizations in and about Knoxville.With two exceptions Maxonhas entered into no formal agreement with any labor organization in the Knoxville-Oak Ridge area,3 but in accordance with its announced policy has consistently main-tained the wage scale and other employment conditions prevailing in the area foritscraft employees.Thus,although the Company has not been a party to anycollective-bargaining agreement with the Union involved herein,nevertheless,withthe approval of the Atomic Energy Commission it has voluntarily adopted the wagescales and other job conditions provided for in the contracts which are negotiatedannually betweenthe Unionand the Association of Painting and Decorating Con-tractors of Knoxville.The Company's practice with respect to hiring painters,the only employee classifi-cation with which this proceeding is concerned,was described in the testimony ofCurtis deForest,Maxon's personnel manager.According to deForest,when opera-tions were begun at Oak Ridge some employees were transferred from a job theCompany had had at Miamisburg.The greater number, however,were recruitedin the Oak Ridge-Knoxville area among persons who had filed applications withthe Company's personnel office, or who had been recommended to the Companyby its employees or by the Union.Although a majority of the painters who havebeen hired by Maxon were sent to theCompany bytheUnion,deForest testifiedthat the Company has no agreement or understanding with the Union with respectto the hiring of painters.DeForest specifically denied that the Company has agreedto hire painters only through the Union,or only after the applicants have been clearedby the Union or to hire only members of the Union.All applicants for employment,including those referred to the Company by the Union,are required to fill out andexecute an application for employment and a personnel security questionnaire.Neither form asks the applicant to indicate whether or not he is a member of anylabor organization and the employees in the personnel office have been instructednot to ask that question.Upon the basis of the application the personnel manageror his assistant makes the decision as to whether the applicant will be employed sub-ject to the veto of the security branch of the Atomic Energy Commission.Becausemuch of the Company's work is located in restricted areas every regular employee ofthe Company must obtain security clearance from the commission.This procedurerequires between 30 and 90 days for an applicant who has not previously beenscreened for security.However, the time involved in obtaining security clearancefor an applicant who has previously been employed by the Company at Oak Ridgeor has been employed at other atomic energy projects is considerably less.The Com-pany therefore makes an effort when expanding its work force to hire former em-ployees and others who have had security clearance.Because Maxon does not check off union dues or make any inquiries concerningunion affiliation of its employees,its deputy project director,general superintendent,assistant general superintendent,and personnel manager, who were witnesses at thehearing, were unable to testify as to whether any nonunion painters have at any timebeen employed at the Oak Ridge project.However, none of the many employeesand former employees who testified at the hearing knew any painter employed at theproject who was not a member of the Union,and the Company was aware of thefact that the Union represented a controlling majority of its painters?Also, it per-mitted union stewards to conduct union business relating to the job during workinghours and observed the prevailing practice that union stewards are the last employeeslaid off in the event of a reduction in force.3The only formal collective-bargaining agreements that Maxon has entered into are withLocal 900 of the Operating Engineers who represent the Company's survey party employeesand with International Guaids Union of America who represent the Company's guards.4 Thus, in April 1951 and again in April or May 1952, the Union called strikes duringwhich all the painters employed at the project walked off the job.Maxon's recognition ofthe Union's strength among their painters was further demonstrated by the Company'sactions in February and March 1954 with respect to the 4 p. in. to midnight shift. InFebruary the Union wrote the Company a letter demanding an upward adjustment in therate for work performed between 5 p in. and 7 30 a in. The Company which did notwish to comply with this demand thereupon, without negotiation or other discussion withthe Union, discontinued its 4 p. in to midnight shiftAccording to Maxon's personnelmanager, "We didn't want to get into any lawsuit over it or anything else, so we justdecided the best thing to do was stop painting "The night shift was reestablished thefollowing month, also without consultation with the Union, after the Company receiveda second letter from the Union withdrawing its request for an adjustment in the wagerates for night work 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Events between September 11 and 22, 1953The events which precipitated the instant proceeding developed from a fractionaldispute within the Union.The painters at the Oak Ridge project had become dis-satisfied with the manner their business agent, Edgar A. Peterson, was handling ajurisdictional dispute with the laborers on the job.On September 11, 1953, CharlesR. Scruggs and Ray V. Lunsford, who were employed as painters at the Oak Ridgeproject and who were also union stewards, drafted a petition preferring chargesagainst Peterson alleging violation of his oath of office, accusing him of neglect,inefficiency, or incompetency in the performance of his duties as business agent, andrequesting that he be relieved of his office.Scruggs and Lunsford circulated the peti-tion among the painters at the job for their signatures and obtained additional signa-tures at the union hall.The petition was signed by 54 union members,5 44 of whomwere employees of Maxon.At the regular weekly union meeting held the night of September 11, 1953, therecording secretary read the petition together with the names appended thereto tothe union membershipThe following day the business agent, Peterson, relievedScruggs and Lunsford as stewards.At the next regular union meeting held on Fri-day, September 18, Peterson's action was ratified by the membership.The sig-nificance to the issues in this proceeding of the removal of Scruggs and Lunsford asstewards is that under the prevailing practice observed by Maxon thereafter it waspermissible for the Company to terminate their employment in a reduction in force.The Company initiated a reduction in force of 15 painters on Tuesday, September22.At that time Maxon employed 128 painters, excluive of foremen.Of the 15painters whose employment was terminated, which included Scruggs and Lunsford,14 had signed the petition preferring charges within the Union against Peterson.The complaint alleges that 9 of these 14 painters were discriminatorily discharged byMaxon on September 22 at the request of the Union because they had signed thepetition and because of the alleged unlawful agreement between Maxon and theUnion relative to the employment of painters.3.Events subsequent to September 22Between October 20 and 26, 1953, Maxon hired 20 additional painters.Only 1 ofthe 15 painters who were laid off the previous month was reemployed. That individual,was Dan Hill, the only one in the group that was laid off on September 22 who hadnot signed the petition.The painters who were hired in October 1953 were largelyrecruited through the Union.Personnel Manager deForest testified, "If I remember,I called him [Peterson] and told him I needed a few painters. If he had anybodyavailable we would like to talk to them."Most of the alleged discriminatees testifiedthat they had asked Peterson to send them back to Maxon when the Company beganhiring painters again, but Peterson had refused.The final element of the complaint relates to Tom A. Holt who testified that onJanuary 4, 1954, he applied to Paint Superintendent Charles B. Tidwell for a job.The complaint alleges that Holt was denied employment because he had not receivedunion clearance.On the same day the complaint in this proceeding was issued, the RespondentUnion mailed a letter to Maxon with copies to each of the alleged discriminateesadvising that the Union has no objection to their hire or rehire, as the case may be.B.Conclusions1.As to the alleged unlawful employment and hiring practiceThe General Counsel does not contend that there is or has been in existenceany written instrument under the terms of which Maxon agreed it would employonly members of the Union who are referred to it by the Union.However, heasserts that, in accordance with an understanding between Maxon and the Unionand a practice observed by the Company, Maxon employs as painters only membersof the Union and has required, as a condition precedent to employment, that allapplicants for employment as painters at the Oak Ridge project obtain approvaland clearance from the Union.To prove such understanding and practice theGeneral Counsel relies upon evidence purporting to show that: (1) All paintersemployed by Maxon were referred to the Company by the Union; (2) no memberof the Union would knowingly work alongside a nonmember because of fear of6A line is drawn through eight of the names which appear on the petition. DIAXON CONSTRUCTION COMPANY, INC.449economic reprisals by the Union; and (3) all painters employed by Maxon atOak Ridge were members of the Union.To support his contention that the Company only hired painters who were referredto it by the Union, the General Counsel relies principally upon the testimony ofvarious witnesses that they obtained employment with Maxon as painters afterhaving been sent to the Company by the Union. The General Counsel argues inhis brief "that the Respondent Maxon, as well as the Respondent Union, intro-duced no testimony specifically to show that employees obtained employment atRespondent Maxon other than through Respondent Union" and not one witnesswas called to testify at the instant hearing "who had not been referred to the jobthrough the Respondent Union."However, the record does not support thiscategorical argument.Twelve witnesses 6 testified that during the period from 1950 to the dates ofthe hearing they were hired by Maxon one or more times after having been ad-vised to report to the Company's personnel office by the business agent or otherrepresentative of the Union.However, of these 12 witnesses, 5 obtained employ-ment with Maxon on 1 or more occasions either without the Union's prior knowledgeor with the Union acting merely as a conduit for the transmission of the Company'srequests to the employees to report for work.Thus William R. Underwood testi-fied that he was hired by Maxon five different times.On three of these occasionshe was hired after he had been advised by the union business agent to report tothe Company's personnel office and a pass to admit him to the office would bewaiting for him at the gate? But the other two times he was hired by Maxonitwas without the intervention or prior knowledge of the Union. James W.Billingsley testified that the third separate occasion he was hired by the Companywhich was in March 1954, the Company's personnel office had contacted him directlyand told him to report for work.William H. Kaiser, Jr., and Arlan Dick eachtestified that on one occasion he was employed by Maxon, after the Company'spersonnel office had instructed the Union to advise him to report to the Company'spersonnel office.William P. Stansberry testified that he was employed two sep-arate times by the Company and on each occasion he first filed an application foremployment with the Company and subsequently was advised by the Union's busi-ness agent to report to the personnel office.On the other hand, 6 other employeesor former employees,8 who were witnesses at the hearing, did not give any testi-mony as to how they obtained employment with Maxon. Thus, of 18 employeesand former employees who were witnesses at the hearing, the evidence shows thatonly 7 were hired on every occasion by Maxon after the Union had referred themto the Company.The testimony of these 18 witnesses, considered as a whole does not prove theGeneral Counsel's contention that all painters hired by Maxon had been referredto the Company by the Union,9 but on the contrary corroborates the testimony ofMaxon's personnel manager that although a majority of painters who were hiredby Maxon had been introduced to the Company by the Union, in addition paintersalsowere hired directly by the Company without any union intervention.10The6 Charles R Scruggs, James H. Patterson, Roy E Bates, William H Kaiser, Jr , CharlesO White, Charles H Monday, Charles B Tidwell, William R Underwood, James W.Billingsley, Arlan Dick, William P Stansberry, and Willard S Dozier7Until recently the Company's personnel office had been located within the Oak Ridgerestricted area so that an applicant for employment was able to obtain admission to thepersonnel office only if advance arrangements had been made for a pass to be waiting forhim at the gateHowever, during the time that the personnel office was located withinthe restricted area, Maxon maintained an employment office outside the iestricted area8 Ray V Lunsford, Calvin L Gaskey, Dan Hill, Omer F Waldrop, Kenneth J. Weaver,and Roy E Stephens. There was testimony through other witnesses that subsequent to hislayoff on September 22, 1953, Dan Hill was rehired by Maxon after having been sent tothe Company by the Union's business agent.O Furthermore, Edgar A Peterson testified that it NN as not necessary for an applicant toobtain prior approval from the Union before he could accept employment with Maxon andthat quite a few painters within his knowledge, including Dewey Clark, Anderson, Coldiron,and himself had been hired by Maxon without first having been ieferred to the Companyby the Union10DeForest also testified that the personnel office found it convenient to ask the Unionto contact paiticular men for it rather than attempt to contact the men directly because"normally we call the union to find out if a man was working for some other contractor,and we didn't want to disrupt his work." An additional reason for calling the Union, 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence introduced by the General Counsel indicates no more than that the Unionwas a ready source from which qualified painters could be obtained and Maxonfreely tapped this source when recruiting painters,and does not prove that the Unionor Peterson was authorized to act as hiring agent for Maxon or that Maxon soughtthe prior approval or clearance of the Union before it hired any painters.To support the second element in his proof of an unlawful understanding andpractice the General Counsel introduced into the record the constitution of theparent organization of the Union involved herein,which provides in section 304:No member of this Brotherhood shall injure the interests of another by under-mining him in prices or wages, or wilfully performing any other act by whichthe situation of any member may be placed in jeopardy; nor shall he be allowedtowork at his trade,within the jurisdiction of any local union, with anyonewho does not carry a membership card in the Brotherhood.He sought to implement this evidence through the testimony of several witnessesthat any union member who works with a nonunion member is subject to a fine.However, Edgar A. Peterson testified without contradiction that during the periodhe was business agent, which period covers substantially all times material to thisproceeding,no member of the Union was charged with violation of the Interna-tional'sconstitution because of having worked with a nonunion painter, althoughsuch charges had been common prior to Peterson's inauguration.Peterson offereda two-fold explanation for the change in union policy in this regard.First,hetestified that when he became business agent he inherited a judgment in the sum of$1,608 which had been obtained against the Union for violation of the Tennesseeright-to-woik law.And second,after his inauguration as businessagent,T.V.Carter, a vice president of the International,advised him and the union membershipthat the constitution was to be stretched"for the good of the Brotherhood ... toconform with whatever took place in the local area." Peterson further testifiedthat, in view of these circumstances,as business agent he would not call a strikeifa nonunion man remained on a job with members of the Union or insist uponthe discharge of any painter who was not in good standingwith the Union.Thistestimony was corroborated by the testimony of Paul L Patrick. Patrick, who isemployed as a painterby Carbideand Carbon Chemicals Company at Oak Ridgeand is the chief steward for the Union on that job, testified that at the time of thehearing herein Carbide employed 24 painters and only 10 were members of theUnion and in September 1953 the proportion of union and nonunion painters onthe Carbide job was 50-50.Also, other witnesses testified that union painters workwith nonunion painters at the TennesseeValley Authority,which project drawssome of its painters from the area within the Union's territorial jurisdiction.Ido not find that the evidence supports the General Counsel'scontention thatduring the times material herein members of the Union would not knowingly workalongside a nonmember because of fear of economic reprisals by the Union.Section304 of theInternational'sconstitution,according to uncontradicted and credibletestimony,isnot being enforced within the territorial jurisdiction of the Union.The testimony of the General Counsel's witnesses that union members would befined for working at their trade with nonmembers was unrelated to any specifictimes and unsupported by any specific examples, whereas the testimony of Petersonisuncontradicted that such practice on the part of the Union had been discon-accoiding to deForest,was that he found the Union was able to send painters who hadhad seemity clearanceFurthermore,according to Peterson's testimony,the Companyhad experienced difficulty in locating some former employees,while the Union keeps acuiient record of all changes in the residences of its members,as is evidenced by section14 of its by law s11 Ray V Lunsford,Calvin L Gaskey.William II Kaiser,Jr , and Charles O. White.At vaiiance with the testimony of these witnesses is the testimony of Charles R. Scruggs,a former union steward,that one of the duties of a steward in the event lie discovereda nonunion man on a job "would be to pull the men off until the non-union man wasremoved"In this respect Scruggs was corroborated by the testimony of Roy E. Bates.I do not credit the testimony of Scruggs and Bates that the usual practice of the Unionwas to authorize the stewards to call a strike ahienever the presence of a nonunion painteron a job was discovered,particularly in view of Peterson's testimony and the testimonyof James W Billingsley,who is a former union steward, that a steward has no authorityto call a strike and the union bylaws which do not vest such authority in the stewards.Furthermore,Sci uggs testified lie never had occasion to call a strike because of the presenceof a nonunion painter on the job MAXON CONSTRUCTION COMPANY,INC.451tinued in 1952 and thus was not followed during any times embraced by the chargesand complaint herein.The evidence adduced at the hearing sustains the General Counsel's contentionthat all persons who have been employed by Maxon as painters at the Oak Ridgeproject were members of the Union.None of the witnesses, which included 4management officials, 7 supervisors or former supervisors, and 11 employees orformer employees of the Company, testified that they knew a single painter em-ployed at the project who was not a member of the Union, although most of thesewitnesses were asked that question.Further support for such finding obtains fromthe practice of the Union which was to appoint a steward for each painting crew,generally consisting of 15 men, whose duty, among other things, was to report tothe union business agent any nonunion painter who was working with members ofthe Union, and the testimony of Edgar A. Peterson, who was business agent fromJune 27, 1952, to July 1, 1953, and then again from August 1, 1953, to February 8,1954, which period embraces the times material to this proceeding, that no stewardreported to him that any nonunion painter was employed on the Maxon job.Thus, the only substantial support in the record for the allegations in the complaintthatMaxon and the Union have been parties to an unlawful employment and hiringpractice is the evidence that all painters who have been employed by Maxon weremembers of the Union and that a majority of the employees were introduced, orreferred, to the Company by the Union.These circumstances alone, despite thesuspicions they may raise, do not constitute proof of the unlawful agreement orpractice alleged in the complaint.The action of Maxon in requesting the Union torefer painters to it for employment is permissible under the Act.12The evidencedoes not establish that Maxon arrogated to the Union by agreement or otherwiseauthority over the employment of painters, but to the contrary the testimony of theCompany's personnel manager was unrefuted and substantially corroborated thatthe decisions with regard to the hire and tenure of painters at the Oak Ridgeproject at all times were made by the Company.Also, in the light of the historyof the growth of the labor force in the Oak Ridge-Knoxville area and the testi-mony that most of the qualified painters in the area were members of the Union,the mere fact that all the painters employed by Maxon were members of the Unionand the Company looked to the Union as its principal source for recruitment ofpainters does not constitute proof of an unlawful hiring or employment arrange-ment.13Furthermore, opposing the circumstantial evidence adduced in support of thecomplaint is the direct testimony of Curtis deForest, the Company's personnelmanager, and Edgar A. Peterson that there never was any agreement or under-standing between the parties relating to the employment of painters.The GeneralCounsel did not state when the alleged unlawful agreement or understanding wasreached.However, he sought to show that from the inception of its operationsatOak Ridge Maxon hired only members of the Union who were cleared by theUnion for employment with the Company. Presumably, therefore, his position isthat the alleged unlawful arrangement was agreed to when Maxon began work atOak Ridge in 1949 and was maintained in effect thereafter.Accordingly, otherunion business agents in addition to Peterson should have had knowledge of theagreement.However, the General Counsel made no attempt to elicit testimonyconcerning the alleged unlawful employment arrangement with Maxon from otherbusiness agents who held office during the time Maxon has been at Oak Ridge.Although Frank L. Weaver, who was business agent for the Union from November1950 until June 1952 when he was succeeded by Peterson, was a witness for theGeneral Counsel at the hearing.Weaver did not testify about any understandingor agreement between the Union and Maxon with respect to the hiring of painters.The complete absence of any evidence that Maxon and the Union at any time hadentered into any contractual or extra-contractual understanding with regard to thehiring of painters corroborates deForest's and Peterson's testimony that there neverwas such agreement.The General Counsel has failed to prove by a preponderanceof the evidence that the Respondents during the period covered by the complaintlaJerry Fa irbant s, Inc,et at, 100 NLRB 556;The M. TV Kellogg Company, et at, 94NLRB 526, MissouriBoiler and Sheet Iron Works, et at,93 NLRB 319 SeeN. L. R B.v.F H McCraw and Company, at at,206 F. 2d 635 (C. A. 6), wherein the court said,The action of an employer in hiring workmen through a union, by means of referralsfrom the union,is held not to violate the Act, absent evidence that the union unlawfullydiscriminated in supplying the company with personnel.N. L R. B. v. Del E. Webb ConstructionCo, 196 F 2d 702 (C. A. 8).369028-56-vol. 112-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere parties to an unlawful understanding relating to the hire and employmentof painters.2.As to the alleged discriminatory dischargesFor valid economic reasons Maxon effected a layoff of 15 painters on September22, 1953.The General Counsel contends that the selection of employees forinclusion in the layoff was discriminatorily motivated because Maxon, through theagency of its foremen, acceded to the request of Union Business Agent Peterson toterminate the individuals who signed the September 11 petition preferring chargeswithin the Union against Peterson.Although 14 of the 15 employees who werelaid off on September 22 had signed the petition, the complaint alleges that therewas unlawful discrimination only as to 9 employees 14The initial recommendations as to which employees should be included in thelayoff were made by five of Maxon's paint foremen and were approved by the paintsuperintendent.The General Counsel contends that a concerted plan of actionwas reached among Peterson, the paint superintendent, and the paint foremen toselect for layoff those painters who had signed the petition.15As expressed in theGeneral Counsel's brief, "when Peterson became aware of the identity of thosesigning the petition against him, he requested the foremen and the painting super-intendent, all of whom are members of Respondent Union, to select these particularindividuals in the forthcoming reduction in force."The General Counsel's directproof in support of this contention rests entirely upon the testimony of James H.Patterson to the effect that prior to the September 22 layoff he approached Charles BTidwell, the paint superintendent, for a job and was told by Tidwell that he intendedto hire some men in a few days and will see that Patterson was hired, but first hehas to get rid of 30 men because some of them preferred charges to oust Petersonas business agent.Tidwell, as well as Arlan Dick, the general foreman for thepainters,who overheard the conversation, denied that the foregoing statementsattributed to Tidwell by Patterson were madePatterson was hired by Maxon about October 23, 1953.However, he recalledthe fact that 15 men were laid off by the Company in September 1953.He furthertestified that "somewheres around the first of September," he went to the Oak Ridgeproject and, after obtaining from the timekeeper a description of the truck Tidwellwas driving, succeeded in stopping the vehicle as Tidwell approached the gate. Then,according to Patterson:We got in a conversation there and I said, "Hoss, [Tidwell] you areabout as big a liar as I haver seen"-excuse my language.And he said, "Whatdo you mean by that, Pat?"And I said, "I thought I was going to be the ninth man on this job when youfirst started."He said, "Well, Pat, you needn't mention it." he said, "but myhands are tied since that time.They call them by name. I call Peterson andget Peterson to send them down that way."He said, "But I'm fixing to hire some men in a few days. I'll see that youget on."And I said, "How long?"And he said, "Well, first I've got to get rid of 30 men, and it will be abouta week after I get rid of them, that I'll get some men." I said, "How long's thisgoing to be?"He said, "Well, maybe in the next week." I said, "Well, what's the matterwith the men, Hoss," and he said, "Some of them's got charges preferredagainst Peterson, trying to oust him as business agent, and they claim theyare going to prefer charges against me."I said, "What are they going to say if you give me a job, when you laid themoff?"He said, "That doesn't make no difference. I can lay them off," he said."We'll do the business there."So I went on back home. I told him before I left, I said, "Well, when I drawmy first payday from Maxon I'll believe I'm on the job." So I went on backhome, and I had three jobs that I was doing at that time. So about two weeksthen, they had the layoff, and Hoss told me-Mr. Tidwell told me when theygot them laid off, it would be about a week after they laid them off till theycalled me.",Calvin L Gaskey,Roy E Stephens,Charles 0White,Kenneth JWeaver,Charles R Scruggs,Roy E Bates,William H.Kaiser,Jr , and Omer F Waldrop15The General Counsel argues that Dan Hill,who had not signed the petition, was laidoff on September 22 through inadvertence and that this error was corrected the followingmonth when Hill was rehired by the Company MAXON CONSTRUCTION COMPANY, INC.453He said, "I'll call Pete, and tell him, Pete, the orders what to do." So sureenough, after they laid them off, well, I guess it was three weeks before theyreally called me from the time they laid them off till I got called.The call mentioned by Patterson referred to a telephone conversation with Petersonin which the latter told Patterson to report to Maxon and "there'll be a slip waitingto introduce you."Patterson filled out an application for employment the nextmorning at the Company's personnel office and was hired.During his cross-examination, Patterson testified as follows:Q. (By Mr. Rayson.)When was this when you saw Tidwell on the job?A. Somewheres around the first of September.Q. Are you pretty certain about that date?A. It was either about the 25th of August or the first of September.Q. If anything, you recall that it was before the first of September,is thatright?A.Well, I would say it was right along the first of September.*nk-Y**Q. And he [Tidwell] told you that 15 men were going to be laid off?A. He told me 30 men.Q. Thirty men. And that was on September first?A. I said around September first. I didn't say positive.Q.Was anyone with Tidwell at that time?A. Yes. Arnold Dick was with Tidwell at thattime.isQ. Did he hear this conversation?A.Well, he probably heard part of it.He was close enough.Q. Are you still employed at Maxon?A. No, sir, I quit Maxon's.Tidwell's version of his conversation with Patterson was that he had informedPatterson painters were not being hired at the time and he had suggested that ifPatterson would leave his telephone number he would call when hiring of painterscommences.However, Tidwell testified that he did not call Patterson or do anythingto assist Patterson in obtaining employment with Maxon.Tidwell's testimony inthis latter respect was corroborated by Edgar A. Peterson, who testified that his ownchoosing he sent Patterson to the Maxon job, that the Company did not call for Pat-terson by name, and that Tidwell did not ask that Patterson be sent to the job.Arlan Dick, the general foreman for painters, corroborated Tidwell's version ofhis conversation with Patterson.Dick testified that the conversation between Patter-son and Tidwell took place "somewheres in the last of August."Dick further testi-fied, as follows:Q. Did you hear the conversation?A. Yes, sir, I did.Q. Can you tell the Examiner just what you heard?A. He flagged Tidwell down in the parking lot.Me and Tidwell was in apick-up truck to start back to 29, and he asked Hoss how about giving him ajob, and Hoss told him, he said they wasn't hiring any men at that time.Hesaid, "If you'll let me have your telephone number," he said, "I'll call you if theydo start hiring."Q. Did Mr. Tidwell tell Mr. Patterson at that time that there was going to bea coming layoff.A. No, sir.Q. Did he say that there was going to be approximately 30 men laid off? Didhe tell that to Patterson?A. No, sir, he didn't.Q. Did he tell him that Maxon was not hiring at that time?A. Yes, sir, he did.Q. Did Mr. Tidwell tell Mr. Patterson that he should go to see Mr. Peter-son?A. No, sir.Q. Did Mr. Tidwell tell Mr. Patterson that he, Mr. Tidwell, would callMr. Peterson?A. No, sir, he didn't.16 Patterson meant "Arlan," not "Arnold" Dick. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDOf significance in resolving the issue of credibility arising from Patterson's testi-mony is that he fixed the time of his conversation with Tidwell as having occurredabout September 1, 1953.Unless Patterson erred in his recollection of the date ofhis conversation with Tidwell, the meeting preceded the drafting and circulationof the petition preferring charges against Peterson by about 2 weeks, and thereforethe statement attributed to Tidwell by Patterson that he (Tidwell) had to get ridof 30 men who preferred charges to oust Peterson as business agent could not havebeen made. Patterson's testimony indicates that he did not err as to the time of hisconversation with Tidwell.Patterson was not vague or indefinite in his testimonyconcerning the sequence and the dates of events which occurred in September andOctober 1953.He remembered the date on which he was hired by Maxon to be"about October 23rd."He recalled with reasonable accuracy that he was hiredabout 3 weeks after the September 22 layoff 17Upon cross-examination when Pat-terson was asked again the date of his conversation with Tidwell he reaffirmed thatithad occurred on September 1, 1953.And when questioned further as to whetherhe was certain about the date, he testified, "It was either about the 25th of Augustor the first of September."Thus, Patterson's testimony indicates that September 1was the latest date on which the conversation occurred.Also, in the same connection,Arlan Dick testified that the conversation occurred at the end of August.Apart from the matter of dates, I credit Tidwell's rather than Patterson's ver-sion of their conversationNot only were the essential parts of Tidwell's testimonycorroborated by other witnesses, but Tidwell impressed me as being the morecredible witnessAbsent credible direct evidence to support the General Counsel's contentionthat there existed a conspiracy to select Peterson's opponents within the Union forlayoff, there remains for consideration the question of whether the collateral cir-cumstances attending the September 22 reduction in force nevertheless supportsa conclusion that the employment of the nine persons named in the complaint wasdiscriminatorily terminated.Significant in this respect are the following circum-stances:On Friday, September 11, 1953, Scruggs and Lunsford drafted and circu-lated the petition among the painters at the Maxon jobThe petition, includingthe names of the signers, was read to the membership the same eveningThe fol-lowing day Peterson relieved Scruggs and Lunsford as stewards on the Maxon joband his action was ratified at the next regular union meeting which was held onSeptember 18.This fact is significant because, under the practice observed byMaxon, Scruggs and Lunsford would not have been laid off in a reduction in forcewhile they continued as union stewards.AllMaxon's paint supervisors involvedin this proceeding were members of the Union and knew about the existence of thepetition by September 18 (with the possible exception of Arlan Dick) and eitherknew or could have discovered without too much difficulty the identity of the menwho had signed itOn September 22, Maxon terminated the employment of 15painters, thereby reducing its total crew of painters, excluding foremen, from 128to 113.Although only 44 employees had signed the petition, 14 of the 15 personslaid off, which included Scruggs and Lunsford, were among the signers.As heretofore mentioned, the painters at the Maxon project were divided intocrews of approximately 15 men each. The layoff was limited to 3 men from each of 5crews.The evidence does not show whether all 44 employees who signed thepetition were in the 5 crews affected by the layoff or the proportion of signers inthe 5 affected crewsEven if it were assumed that a large majority of the signerswere in the affected crews,18 nevertheless, the arithmetic probability that 14 outof 15 painters selected to be laid off should be among the approximately 44 outof 75 employees in the 5 crews affected by the reduction in force is small.Considerable testimony was adduced in behalf of the Respondent Maxon bothas to the economic necessity for the September 22 layoff and the methods by whichthe employees who were included in the layoff had been selected.There is noevidence in the record which contraverts or tends to contradict the testimony of-17Patterson first placed the date of his hire as having been 1 or 2 weeks after the layoff,but then corrected himself by testifying it wasabout3 weeks after the layoffisThe painting crews which were not affected by the September 22 layoff worked severalmiles away from the places where the other five crews were locatedBecause Scruggs andLunsford,who circulated the petition,werein the five affected crews,it is not improbablethat the bulk of the employees who signed the petition also were in these crews. Theevidence shows that 16 or 17 of the signers wereinMonday's and Dozier's crewsIf thesame proportion of signers were in the other 3 affected crews then approximately 40 ofthe 44 employees who signed the petition were in the 5 crews affected by the layoff. MAXON CONSTRUCTION COMPANY, INC.455fered in behalf of Maxon that the September 22 layoff of painters was a normalreduction in force occasioned by a temporary slackening in the Company's require-ments for painters.I, therefore,find that to be the factWilliam E. Dieker,general superintendent of the Maxon job, testified that 2 or3weeks before the layoff, in accordance with his normal procedure,he discussed"thewhole painting operation"with the paint superintendent and gave Tidwellinstructions concerning a re-reduction in force of painters.They decided that atleast 15 men should be laid off but it was within the discretion of Tidwell to lay offasmany as twice that number.Dieker alsotoldTidwell "to cut out the leastproductive members instead of laying off one individual whole crew or crews." 19Tidwell fixed the conversation with Dieker as having taken place about a week be-fore the layoff.20He testified that he in turn instructed the general foreman onSeptember 21 to inform each of the 5 foremen who were working in the Y-12 andK-33 areas 21 to lay off 3 men from his crew. Dick testified that he carried out theseinstructions and that the selection of the men who were to be included in thelayoff was left entirely to the discretion of the paint foremen.On September 22each of the five foremen handed to Dick a slip on which was written the names ofthe men selected,which Dick in turn gave to Tidwell.This, according to Tidwell,was the first time he learned who would be included in the layoff. The men chosenby the five foremen were given termination slips on the afternoon of September 22advising them that they were being laid off for lack of work.Each of the five foremen testified that he made the selection of men for layoffindependently and that no one, including Edgar A. Peterson,suggested that any par-ticular individual be selected.CharlesH.Monday,1of the 5 foremen,testified that he was first informedabout the impending layoff in the afternoon of September 21 and was instructed topick 3 men from his crew.Monday selected William H. Kaiser,Jr, James Waldrop,and Dan Hill.He selected Kaiser because he had learned from Kaiser that the lat-ter intended to quit the Maxon job for other employment and Monday did not believeitwould be fair to retain Kaiser and lay off another employee.He laid off Hill andJames Waldrop because they were the poorest men in his crew.Monday furthertestified that by September 22 when he made his selection he knew that 4 men inhis crew had signed the petition, 2 of whom were Kaiser and James Waldrop.22How-ever, Dan Hill,who Monday selected to be laid off,did not sign the petition.Mondaytestified that he had no conversation with Peterson regarding the layoff and thatunion considerations did not affect his selections.His testimony in this respect isunimpeached.The reason he assigned for choosing Kaiser is plausible and credible.23His testimony was not impeached that James Waldrop and Dan Hill were the poorest19As is the geneial practice in the construction industry,Maxondoes not observe anypolicy of senioritywheneffecting reductions in force, but generally selects the least pro-ductive men.Also,where the number of men to be laid off equals or exceeds an entirecrew,Maxon maylay offone or morecrews iather thanselectmen from seveial ciews.Thus,when Dieker instructed Tidwell "to cull out the leastproductivemen," he was notsuggesting a new layoffprocedure,but meielythat the layoffshouldnot beby entire crewsFor this reason the discrepancy between thetestimony of Tidwelland Dick as to whetherTidwell specificallyinstructed Dick thatthe least productive men were to be laid off isinconsequential20 Prior tothe time thatthe decision was finally reachedto layoff painters on September22, there had been discussions amongDiekei, Tidwell, Dick,and othersthat alayoff wouldbe necessary when onephase ofMaxon's work(the Y-12 project) was completed, whichoccurredon September27, 195321The layoff was restricted to the crews working in these two areas because the slack-ening in workwhich wasthe occasionfor the layoff was limitedto these areas.22 JamesWaldrop is not alleged to be adisci iminatce in the complaint22Kaiser testified that on September22,Monday said tohim in the piesence of ArlanDick, "I wouldn'twant to lay off somebody else if youare going to work somewhere else "Kaiser piotestedthatlie did notknow whetherliewill get the other job for which he hadappliedAt thispoint,according to Kaiser,Dick leftand said before leaving,"I've gotto gohei e and call the numbers in to the superintendent"Kaiser testifiedfurther thatafter Dickleft, "So Chailie Monday talked on a littlebitHe said,'Well,' liesays, 'I'llgo over and tell him'He didn't tell me thatliewas laying me offHe says, 'I'll go overand tell him at the mill ' So Charlie left, and that afternoon nie, DanHill,and JamesWaldrop ieported over to the time officeand gotour termination"I do not find that thistestimony on the partofKaiser,even if credited in its entirety,impeaches Monday'stestimonythat Kaiserwas selected because of his pi ospects for other employment 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen in his crew 24 Taking into account further that Hill had not signed the petition,there appears no basis for inferring that Monday discriminated against signers of thepetition in making his selections.Foreman William R. Underwood selected Charles O. White, Roy E. Stephens, andTruman Graves to be laid off.25He testified that all 15men inhis crew were goodpainters and he selected those men who in his judgement would be hurt the least froma financial standpoint by a layoff.Underwood understood that White owned a farm,Stephens was the only single man in the crew,26 and Graves planned to give up paint-ing to become an electrician.He also testified that the selections were left to his dis-cretion and that Peterson never asked him to cause any man to be laid off.Althoughhe knew about the petition, he testified he did not know who had signed it and thatunion considerations did not affect his choices.However, he supported Peterson asbusiness agent because in his opinion, "Mr. Peterson had more brains than any manwe ever had there.He kept order, he is honest and sincere."Foreman James W. Billingsley testified that he chose Omer F. Waldrop, Calvin L.Gaskey, and Charles R. Scruggs to be laid off, all of whom are alleged discriminatees.He had no particular basis for his selections because all the painters in his crew weregood workmen and in the circumstance it was a difficult choice for him to make.Although he heard the petition read at the September 11 unionmeeting,he testifiedthat he did not remember any of the names of the signers of the petition, that in se-lecting the three men to be laid off he did not consider whether the men had signedthe petition, and that he had not discussed his selections with any other foreman,Peterson, or any member of the Union.He testified that he voted for Peterson inthe union election.Foreman Willard S. Dozier, like ForemanBillingsley, testified that he had no par-ticular basis for his designation of Ray V. Lunsford, Roy E. Bates, and Joe Poorefrom the painters in his crew for inclusion in the September 22 layoff because all 15men were equallygood.He further testified thatunion considerationsdid not affecthis selections and that he did not discuss his choices in advance of making them withthe other foremen or any union official, including Peterson. Significant with regardto the fact that all men selected by Dozier for layoff had signed the petition is thetestimony of Dozier and Lunsford that 12 or 13 men in Dozier's crew of 15 wereamong thesigners.In the circumstance, as a matter of mathematical probability, thelikelihood was great that absent discriminatory motive all threedesignees wouldbe among the signers of the petition.Foreman William P. Stansberry testified that in making his selections he tried toretain his best men.He chose E. C. McGhee because McGhee constantly grumbledabout the work assigned to him, Clyde Moore because Moore caused friction amongthe men in the crew, and Kenneth J. Weaver 27 because Weaver was a slacker.Healso testified that union considerations did not affect his choices and that he did notconsult Peterson or anyone else about the men he should select for layoff. Stans-berry did not consider himself a strong supporter of Peterson, although he had votedfor Petersonin a union electionheld in August 1953.He testifiedthat he had votedagainstPeterson in the prior election held 2 months earlier in June 1953.The testimony of Maxon's witnesses with regard to the necessity for the Septem-ber 22 layoff and the basis for the selection of employeesisunimpeached on therecord and is credited.Foremen Stansberry and Monday testified they laid offtheir poorest or most troublesome workers (except Kaiser who was laid off be-causeMonday understood Kaiser was planning to quit his job with Maxon forother employment).The other three foremen considered all members of theircrews to be good workmen and did not attempt to make their selections accordingto the relative abilities of the painters.Underwood testified, therefore, that thecriterionhe applied to his choices was the economic ability of the men to weathera layoff.Dozier and Billingsley testified that they chose men for layoff at randomwithout any particular basis for their selections.However, in the case of Dozier'sselectionsthe fact that all 3 designees had signed the petition preferringchargesagainstPeterson is without significance as reflecting upon discriminatory motivebecause 12 or 13 of the 15 men in his crew had signed the petition. Thus, if theevidence adduced on behalf of the General Counsel raises any inference that the11Peterson testified that Hill was a good painter.However, Peterson had no knowledgeabout Hill's performance on the Maxon jobzs Only White and Stephens are alleged in the complaint to have been the subjects ofdiscrimination20 Stephens was separated from his wife and had told Underwood that he had "a divorcecase coming up "n Only Weaver is alleged in the complaint to have been discriminated against. MAXON CONSTRUCTION COMPANY, INC.457layoff was discriminatorily directed against the men who had signed the petitionsuch inference was adequately overcome as to all alleged discriminatees exceptOmer F. Waldrop, Gaskey,and Scruggs,who were inBillingsley'screw, and per-haps Lunsford who was in Dozier's crew.28However,the evidence does not raise asufficientlystrong inference of discrimination against any signers of petition tosustain a finding of violationof the Act bythe Respondents even absent a convinc-ing explanation for the selection of some of them.There is no direct proof of any casual relationship between the petition andthe selection of its signers for inclusion in the September22 layoff.Andthe cir-cumstances attending the reduction in force do not reasonably justify a conclusionthat the men who were laid off were chosen because they had signed the petition.The petition preferring charges against Peterson reflected a strictly intraunion dis-pute.No general union objective was sought,and the strength or position of theUnion vis-a-visMaxon was not involved in the effort of the signers of the peti-tion to depose Peterson as business agent.During the period of more than 4 yearsthatMaxon has been engagedat the OakRidge project,the Union has had a suc-cession of different business agents.There is no evidence that Maxon preferredto deal with Peterson as union business agent rather than any other candidatefor the job.Thus, there is no basis for implicating the management officials inany concerted plan to discourage opposition to Peterson among its employees bydiscriminating against those who signed the petition,and the General Counseladvances no such contention.However, the General Counsel argues in his briefthat the only logical inference to be drawn from the evidence,particularly fromthe fact that Scruggs and Lunsford who were the leaders of the anti-Peterson move-ment were included in the layoff,is that "the Respondent,through its foremen,who also are members of Respondent Union,werein effect, ifnot directly,requestedby Peterson to select those employees for the impending layoff of September 22,who had signed the petition to oust him from office as Business Agent." [Emphasissupplied.]This argument appears to be an acknowledgement on the part of theGeneral Counsel that the record does not support a finding that Peterson actuallymade any such request. Peterson,the foremen who were concerned with the lay-off, the paint superintendent,and various managerial employees of the Companydenied that any such request had been made.This cumulative,corroborativetestimony is unimpeached.29Absent evidence that Peterson requested the various foremen to select his op-ponents for inclusion in the layoff, the General Counsel's case rests entirely uponcircumstantial evidence.30The credited evidence favoring an inference of dis-21 As noted above because almost all the men in Dozier's crew had signed the petitionthe probabilities were that,absent discriminatory considerations,all the individuals selectedfor layoff would be among the signers of the petition.However,Lunsford was 1 of the 2instigators of the petition and it might be argued that Dozier did not adequately explainthe basis for including Lunsford among his choices.29T F Browning testified that on September 12, while he and Ralph Giles were in theunion office,Peterson said,with reference to the men who had signed the petition theprevious day that"he was going to get them off the [Maxon] job."Giles testified that hespoke to Peterson at the union office on September 12, and something was mentioned aboutthe petition,but lie was unable to remember what was saidPeterson denied that he evermade the statement attributed to him by Browning.I do not credit Browning's testimony.And in any event,even if the remark had been made,there is no evidence to show thatPeterson made any overt attempt to fulfil this threat.Eugene W. Hall testified that about January 1,1954,Peterson said to James C Smithand himself that the 14 men who had signed the paper filing charges against him wouldbe laid off at Maxon's.This statement attributed to Peterson,according to Hall, was madesome 31/,-,months after the September 22 layoff.Also, Hall's reference was to charges filedby 14 men,whereas, the September 11 petition was signed by 54 men It would appearthat Hall's testimony is related to some incident other than the events involved in thisproceeding and therefore has no probative value with regard to the question of whetherPeterson requested the discharge of any of the persons alleged to have been discriminatedagainst in this proceeding3O SeeN L R B v Amalgamated Meat Cutters and ButcherWorkmen of America, LocalNo 127(AFL),202 F 2d 671 (C A. 9),wherein the court said,"Notwithstanding thiswant of anything but hearsay to support this particular portion of the complaint againstthe Union,the trial examiner arrived at his conclusion by saying`However,the circum-stances set forth in the evidence establish...Gearhartmust have been toldby the Unionthat the Union objected to the continuation of Wyatt's employment.' [Emphasis supplied.]The Board is not permitted to arrive at conclusions based on such speculations"See alsoN. L. R. B. v. Stafford Operating Company,206 F. 2d 19(C. A. 8). 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrimination in this case is primarily the so-called"percentage evidence,"i.e , thata disproportionate number of painters who had signed the petition were laid offon September 22.However,standing alone,percentage evidence of the kindpresent in this case, although perhaps raising a suspicion of discrimination,will notsustain a finding of discrimination.31Although the fact that Scruggs and Lunsfordwere included in the layoff is a further suspicious circumstance because they werethe two instigators of the petition,nevertheless,even considered together with thepercentage evidence this fact is insufficient to spell out the necessary causal con-nection between the circulation and signing of the petition preferring chargesagainst Peterson and the selection of the signers for layoff.The General Counsel argues that the small time interval between the removalof Scruggs and Lunsford as stewards and their layoff and the fact that all paintsupervisors were members of the Union has material bearing as proof of discrimina-tion.However,absent evidence that the date selected by Maxon for the layoffwas related to the removal of Scruggs and Lunsford as union stewards,the factthat only 4 days intervened between ratification by the union membership ofPeterson's action in replacing Scruggs and Lunsford as stewards and their layoffcarries no particular weight.Likewise,the fact that all Maxon's paint supervisorswere members of the Union does not appreciably strengthen the General Counsel'spositionThere is no evidence that the paint superintendent and the foremen,individually or collectively,had allied themselves with Peterson in his defenseagainst the efforts which were being made to oust him as business agent, or werein any manner subject to his influence,or even that Peterson had made any attemptto secure their support in his factional dispute.32Ido not find that the General Counsel has proved by a preponderance of theevidence that the nine individuals listed in the complaint were discriminatorily laidoff on September 22, 1953.333.As to the failure of Maxon to rehire any of the alleged discriminateesThe evidence shows that in October 1953 the Company asked the Union to referpainters to it and that the Company hired 20 painters,but did not reemploy anyof the alleged discriminatees.However, none of the alleged discriminatees appliedtoMaxon for reemployment.Although they testified they had requested Petersonto send them back to Maxon,in view of my finding above that neither the Unionnor Peterson was an agent of Maxon's for the purpose of hiring painters and thatunion approval was not necessary in order to obtain employment with Maxon,these requests to Peterson did not constitute valid applications for reemployment.34Because the evidence further shows there was no duty, contractual or otherwise,on the part of Maxon to offer reemployment to the individuals who were laid offon September 22, 1953, 1 find that there is no proof of discrimination by any ofthe Respondents arising from the Company's failure to rehire any of the allegeddiscrimmatees.3531 "To be sure, percentage evidence,standing alone, will not support or sustain an orderbased onSection8 (3) of theAct "11'L R B. vChicago Steel Foundry Co ,142 P. 2d306, 308(CA. 7)AccordN L 1ZB v Shedd-Brown MfgCo,213 F. 2d 163 (C. A.7)See alsoMountIfope Finishing Company,et at.,106 NLRB 480, reversed on othergrounds,211 F 2d 365 (C A 4)32 Thefact that seveial forementestifiedthat theythought Peterson was a good businessagent or hadvoted for Peteisonin a union election is not evidence of their personalallegianceto Peterson33The complaint alleges thatthe nine individuals were discharged,rather than tem-porarily]aid off on September 22Itisunnecessary to resolve this fact because theallegedviolation of theAct steins from the alleged discriminatory selection rather thanfrom whether the nine employees were laid off or discharged34 There is no evidencethatthe personswho had anthorityin behalf ofMaxon to hirepainters knewthat any ofthe nine allegeddiscriminateeshad asked Peterson to send thembackto the Maxon job3sThe Respondents offered testimonyto show thatMaxon preferred not to reemploy thealleged discriminatees because the painting job proceeded more satisfactoiily after thelayoff,which fact BuildingSuperintendent Dickerattiibuted to thepiobable unsatisfactoryperformance of woik by the menwho were laid off Ilo\cever,because the alleged discrun-inatees did not makevalidapplications for ieemployment,it is unnecessary to speculatewhether the alleged discrunmatees would have been denied reemployment had they appliedtherefor and further whether the refusals, if any had occuried,would have been for dis-criminatory reasons. SeeStrachan Shipping Company, 87NLRB431, 434. BEATRICE FOODS CO.4594As to the Company's failure to hire Tom A. HoltTom A. Holt testified that early in January 1954 he contacted Paint Superin-tendent Charles B. Tidwell and asked him for a job.The evidence shows thatTidwell had no authority to hire painters, therefore, Holt did not make a validapplication for employment at that timeAccordingly,without considering anyother matters,the General Counsel has failed to make outa prima faciecase ofdiscriminatory refusal to hire Holt.36CONCLUSIONS OF LAW1.Maxon Construction Company,Inc., is, and at all times relevant herein was,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheRespondents have not engaged in any unfair labor practices within themeaning ofthe Act.[Recommendations omitted from publication.]asp L.B B. v. Del F.lVebbConsti action Company, supraBeatrice Foods Co.andInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, Lo-cal Union Number 190, Petitioner.Case No. 19-RC-1618.April2511955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Albert L. Gese, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all the Employer's production andmaintenance employees including route salesmen, but excluding officeclerical and management employees and supervisors.The Employercontends that office clerical employees should be included in the unit,and that a part-time janitor, maintenance employees, and branchdriver-salesmen should be excluded.The Employer is engaged in the manufacture of ice cream and but-ter, and the distribution of frozen foods and other food products. Itsmain plant is located in Billings, Montana.'It also has four branchrefrigerated warehouses located inWorland, Sheridan, and Powell,1 The Employer has another plant in Montanawhich isnot involvedin this proceeding.112 NLRB No. 63